                  Case 1:20-cv-01716-SAB Document 9 Filed 01/12/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                           UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   RAFAEL LOPEZ MARTINEZ,                         Case No. 1:20-cv-01716-SAB

12                    Plaintiff,                    ORDER ADVISING PARTIES OF STAY OF
                                                    ACTION PURSUANT TO GENERAL ORDER
13           v.                                     615

14   COMMISSIONER OF SOCIAL
     SECURITY,
15
                      Defendant.
16

17

18          On December 7, 2020, Rafael Lopez Martinez (“Plaintiff”) filed this action seeking

19 judicial review of a final decision of the Commissioner of Social Security (“Commissioner”)
20 denying his application for disability benefits pursuant to the Social Security Act. On December

21 9, 2020, the summons issued and Plaintiff was ordered to serve the summons and complaint. On

22 this same date, Plaintiff filed a notice that service documents were submitted to the United States

23 Marshal. On January 11, 2020, a proof of service was filed showing that Defendant was served

24 on December 14, 2020.

25          On April 14, 2020, General Order Number 615 issued staying all Social Security actions

26 filed after February 1, 2020 until the Commissioner may begin normal operations at the Office of
27 Appellate Hearings Operations and may resume preparation of a certified copy of the

28 administrative record.


                                                    1
               Case 1:20-cv-01716-SAB Document 9 Filed 01/12/21 Page 2 of 2


 1          Accordingly, the parties are HEREBY NOTIFIED that pursuant to General Order

 2 Number 615, this action has been stayed and the stay will be automatically lifted when the

 3 Commissioner files the certified copy of the administrative record. See E.D. Cal. G.O. No. 615,

 4 ¶¶ 6, 10; see also ¶ 11 (setting forth good cause requirement to request lifting of stay in a specific

 5 case).

 6
     IT IS SO ORDERED.
 7

 8 Dated:      January 12, 2021
                                                          UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                      2
